        Case 3:18-cv-00360-WHA Document 188 Filed 05/10/19 Page 1 of 2



 1
                                   UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
 3
   UNILOC 2017 LLC; and UNILOC                     Case Nos. 3:18-cv-00360-WHA
 4 LUXEMBOURG, S.A.,                                         3:18-cv-00363-WHA
                                                             3:18-cv-00365-WHA
 5                 Plaintiffs,                               3:18-cv-00572-WHA
 6         v.
                                                   [PROPOSED] ORDER GRANTING
 7 APPLE INC.,                                     PLAINTIFFS’ UNOPPOSED
                                                   ADMINISTRATIVE MOTION TO FILE
 8                 Defendant.                      REDACTED DOCUMENT ON THE
                                                   PUBLIC DOCKET
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER GRANTING PLAINTIFFS’     1                     CASE NOS. 3:18-CV-00360-WHA,
     ADMINISTRATIVE MOTION FOR STAY                          -00363-WHA, -00365-WHA & -00572-WHA
            Case 3:18-cv-00360-WHA Document 188 Filed 05/10/19 Page 2 of 2



 1             Before the Court is Plaintiffs, Uniloc 2017 LLC and Uniloc Luxembourg, S.A.,
 2 (collectively, “Uniloc”), Administrative Motion to File Redacted Document on the Public Docket.

 3 Having considered the Motion, the Court hereby GRANTS the relief requested by Uniloc.

 4             On January 17, 2019, this Court issued under seal the Order on Motion to Dismiss and Join
 5 Party. The same day, the Court issued the Order re Sealing of Order on Motion to Dismiss and

 6 Motion to Join Party, which temporarily sealed the Order on Motion to Dismiss and Join Party in its

 7 entirety. See Dkt. No. 158.1 Pursuant to Uniloc’s current Administrative Motion, the Court hereby

 8 ORDERS that the redacted version of the Order on Motion to Dismiss and Join Party submitted by

 9 Plaintiffs be entered on the public record. The Court notes, however, that this redacted version
10 may, in the future, be replaced by a less- or un-redacted version, depending upon the outcome of

11 plaintiffs’ future actions. See Dkt. No. 163.

12

13             IT IS SO ORDERED
14
     Dated: May 10, 2019.
15                                                          WILLIAM ALSUP
16                                                          UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24

25

26

27
     1
28    The instant Ruling applies to all of the above-captioned cases. For the sake of simplicity, all
     docket citation herein are to Case No. 3:18-cv-00360-WHA.
         [PROPOSED] ORDER GRANTING PLAINTIFFS’          1                         CASE NOS. 3:18-CV-00360-WHA,
         ADMINISTRATIVE MOTION FOR STAY                                   -00363-WHA, -00365-WHA & -00572-WHA
